                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    MARY LAEREMAN,                                      Case No. 18-cv-05384-JD
                                   8                   Plaintiff,
                                                                                            ORDER CONDITIONALLY
                                   9            v.                                          DISMISSING CASE
                                  10    CAVALLO POINT, LLC,
                                  11                   Defendant.

                                  12          The Court is advised that the parties have settled. Consequently, the Court vacates all
Northern District of California
 United States District Court




                                  13   pretrial deadlines and dismisses this case without prejudice. If any party certifies to the Court
                                  14   within 60 days from the date of this order that the agreed consideration for the settlement of this
                                  15   action has not been delivered, this order will be vacated and the case will be set for a case
                                  16   management conference. If no certification is filed, the dismissal will be deemed to be with
                                  17   prejudice after 60 days.
                                  18           The parties are directed not to ask the Court for a “dismissal with prejudice” at any
                                  19   time after this order, or to ask for an order confirming dismissal under FRCP 41(a)(1). No
                                  20   Court order is necessary for dismissal under that rule.
                                  21          IT IS SO ORDERED.
                                  22   Dated: December 17, 2018
                                  23

                                  24                                                                 ________________________
                                                                                                     JAMES DONATO
                                  25                                                                 United States District Judge
                                  26
                                  27

                                  28
